PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,750,264
Issue Date:     10 Jun 2014
Application No. 12/545,572
Filing or 371(c) Date: 21 Aug 2009
Attorney Docket No.   CBF 002 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition under 37 CFR 1.182, filed November 2, 2021, which is being treated as a request to correct the information of the inventor/applicant on the front page of the above-identified patent by way of a Certificate of Correction.

The petition is DISMISSED.

The petition cannot be accepted because the proper Certificate of Correction fee under 37 CFR 1.20(a) was not submitted nor was there an authorization to charge this fee.  In this regard, the current fee of $160 must be submitted with any request for reconsideration. 

Any request for reconsideration may be filed within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action within the meaning of 5 U.S.C. § 704.

Future correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 
Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET




    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)